      Case 1:19-cv-02052-LSC-HNJ Document 13 Filed 06/04/20 Page 1 of 2                    FILED
                                                                                  2020 Jun-04 AM 10:53
                                                                                  U.S. DISTRICT COURT
                                                                                      N.D. OF ALABAMA


                      UNITED STATES DISTRICT COURT
                     NORTHERN DISTRICT OF ALABAMA
                            EASTERN DIVISION

CARLOS A. WARE,                             )
                                            )
       Petitioner,                          )
                                            )
v.                                          )   Case No.: 1:19-cv-02052-LSC-HNJ
                                            )
JIMMY KILGORE,                              )
                                            )
       Respondent.                          )

                          MEMORANDUM OPINION

      Petitioner Carlos A. Ware filed pro se this action for a writ of habeas corpus

pursuant to 28 U.S.C. § 2241, on or about December 18, 2019. (Doc. 1). The

petitioner claims his arrest violated the Fourth Amendment. (Id., at 7-8). On May

7, 2020, the magistrate judge to whom the case was referred entered a report and

recommendation, pursuant to 28 U.S.C. § 636(b), that the habeas petition be

dismissed without prejudice based on the petitioner’s failure to exhaust his state law

remedies. (Doc. 12). Although the petitioner was notified of his right to file

objections to the report and recommendation within fourteen (14) days, no

objections to the report and recommendation have been filed with the court.

      Having carefully reviewed and considered de novo all the materials in the

court file, including the magistrate judge’s Report and Recommendation, the court

is of the opinion that the magistrate judge’s findings are due to be and are hereby
      Case 1:19-cv-02052-LSC-HNJ Document 13 Filed 06/04/20 Page 2 of 2




ADOPTED and his recommendation is ACCEPTED. Accordingly, the petition for

writ of habeas corpus is due to be DISMISSED WITHOUT PREJUDICE to allow

the petitioner to exhaust his available state court remedies.

      A separate Final Order will be entered.

      DONE and ORDERED on June 4, 2020.



                                            _____________________________
                                                   L. Scott Coogler
                                             United States District Judge
                                                                          160704




                                          2
